COURT OF APPEALS

SECOND D`lsTRlCT 0F TExAs

CHIEF JUSTICE CLERK
TERR]E LlVlNGSTON TIM CURRY CRIMINAL JUSTICE CENTER DEBRA SplSAK
401 W, BELKNAP, SUITE 9000
LEE ANN DAUPH\NOT LISA M. WEST
ANNE GARDNER TEL? (817) 884~1900
SUE WALKER n GENERAL COUNSEL
BILL MElER FAX¢ (8]7) 334~‘932 CLARISSA HODGES
LEE GABRIEL
BONN!E SUDDERTH WWW.!XCOL|I`!S.gOV/zndcoa

August'14, 2015

Gerald Desmond Griffin #01927774
Eastham Unit

2665 Prison Rd. #1

Love|ady, TX 75851

RE: Court of Appea|s Number: 02-14-00193-CR
Tria| Court Case Number: 1360873D

Sty|e: Gera|d Desmond Griffin
v.
The State of Texas

We are in receipt of correspondence in connection With the above case.
The cost for a copy of the record is as fo||oWs:

C|erk’s Record (121 pgs) $ 40.50
Reporter’s Record Vo|. 1 (19 pgs) 1.90
Reporter’s Record Vo|. 2 (14 pgs) 1.40
Reporter’s Record Vo|. 3 (136 pgs) 48.00
Reporter’S Record Vo|. 4 (263 pgs) 111.50
Reporter’s Record Vo|. 5 (47 pgs) 4.70
Reporter’s Record Vo|. 6 (68 pgs) 13.00
Reporter’s Record Vo|. 7 (126 pgs) 43.00
Estimated POSTAGE » $ 10.20
TOTAL $ 274.20

Respectfu||y yours,

DEBRA SP|SAK, CLERK

»OMM

By: Karen Brown, Deputy C|erk